DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 15 February 2019. Claims 1-15 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The IDS received on 15 February 2019 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0066398 A1 to Sankavaram et al. (hereinafter "Sankavaram"). 

As to claim 1, Sankavaram discloses a method for conducting routine maintenance of an autonomous vehicle, the method comprising: 
	collecting and calculating internal variables of the autonomous vehicle with a processor (para [0043] - "The maintenance event manager 50 monitors the vehicle odometer, engine run-time, and other factors, and generates information that indicates an impending need for recommended maintenance or scheduled maintenance"); 
	storing the internal variables of the autonomous vehicle on a memory module (para [0041] - "The [vehicle health monitoring] VHM system 120 for the autonomic vehicle control system 20 of the autonomous vehicle 10, the maintenance event manager 50, the appointment log 70 and the scheduling controller 200 are implemented as routines and associated memory locations that are stored and executed in controllers that are on-board the autonomous vehicle 10 in one embodiment"); 
	evaluating the internal variables of the autonomous vehicle with the processor (para [0043]); 
	determining if routine maintenance is necessary with the processor (para [0043]); 
	evaluating external variables with the processor to determine optimal times for routine maintenance of the autonomous vehicle if routine maintenance is necessary (para [0045] - "The appointment log 70 is configured to monitor upcoming engagements from vehicle scheduling calendars 218 of one or more authorized vehicle operators 216. [...] The appointment log 70 captures and maintains a record of the upcoming engagements and associated trips in memory. Trips associated with upcoming engagements can include, by way of example, daily commuting trips", para [0053] - "service appointment routine 400 locates the geographically nearest service center(s) (404) and communicates with one or more of them to determine information related to recommended maintenance or service actions (406) and also determine a best time/date slot to schedule vehicle service employing information provided by the operator's appointment log 70"); 
	informing an autonomous vehicle user if routine maintenance is necessary with a communications module (para [0044] - "'scheduled maintenance' indicates a maintenance event that is derived from the manufacturer-recommended maintenance and service intervals. Such information is communicated to the scheduling controller 200 either periodically or in response to a request from the scheduling controller 200", para [0054] - "The best time/date slot(s), service center location(s) and recommended maintenance or service actions is communicated to the operator (410), and the operator is queried to determine if one of the time/date slot(s) is acceptable to the operator"); 
	proposing at least one time period for performance of the routine maintenance to the autonomous vehicle user with the communications module (para [0054]); and 
	requesting confirmation from the autonomous vehicle user with the communications module to attend to routine maintenance (para [0055] - "When one of the time/date slot(s) is acceptable to the operator (412)(1), the service appointment routine 400 determines if the vehicle 10 also needs routine maintenance, such as an oil change (414). If there is a need for routine maintenance (414)(1), the vehicle 10 communicates with the service center 210 to schedule the service appointment to effect the recommended maintenance and the routine maintenance (418) and invokes the update schedule routine 500").

As to claim 2, Sankavaram discloses the method as recited in claim 1, and further discloses wherein calculating the internal variables of the autonomous vehicle includes calculating time since last routine maintenance (para [0043] - "The maintenance schedule is derived from manufacturer-recommended maintenance and service intervals, such as may include engine, transmission other driveline fluid changes, lubrication schedules, tire rotations, timing belt changes, etc.").

As to claim 3, Sankavaram discloses the method as recited in claim 1, and further discloses wherein calculating the internal variables of the autonomous vehicle includes evaluating a daily commute of the autonomous vehicle (para [0045]).

As to claim 4, Sankavaram discloses the method as recited in claim 3, and further discloses wherein evaluating the daily commute of the autonomous vehicle includes evaluating a type of traffic experienced by the autonomous vehicle during the daily commute (Fig 1, Fig 2, para [0029] - "Placement of the aforementioned sensors permits the spatial monitoring controller 140 to monitor traffic flow including proximate object vehicles and other objects around the vehicle 10", para [0042] - "the VHM system 120 is disposed to monitor, prognosticate and diagnose operation of the components, subsystems and systems of the autonomic vehicle control system 20. Such information is communicated to the scheduling controller 200").

As to claim 5, Sankavaram discloses the method as recited in claim 1, and further discloses wherein calculating the internal variables of the autonomous vehicle includes calculating overall mileage of the autonomous vehicle (para [0043]).

As to claim 6, Sankavaram discloses the method as recited in claim 1, and further discloses the method further comprising scheduling the routine maintenance at a dealer if positive confirmation is received from the autonomous vehicle user (para [0055]).

As to claim 7, Sankavaram discloses the method as recited in claim 6, and further discloses the method further comprising driving the autonomous vehicle with a navigation system of the autonomous vehicle to the dealer at a scheduled time for routine maintenance of the autonomous vehicle (para [0022] - "The autonomic vehicle control system 20 preferably includes one or a plurality of vehicle systems and associated controllers that provide a level of driving automation", para [0047] - "The pre-trip check routine 300 can be triggered to execute at the end of each trip for the operator to determine temporal information for scheduling a next desired trip by the operator and determining and scheduling a service appointment to effect a recommended maintenance action").

As to claim 8, Sankavaram discloses the method as recited in claim 1, and further discloses the method further comprising determining and proposing to the autonomous vehicle user with the communications module another time period for performance of the routine maintenance if the user declines the at least one time period (para [0056] - "When the best time/date slot(s) is not acceptable to the operator (412)(0), the service appointment routine 400 determines an alternative time/date slot(s), which is communicated to the operator with the service center location(s) and recommended maintenance or service actions (422), and the operator is queried to determine whether the alternative time/date slot(s) is acceptable to the operator").

As to claim 10, Sankavaram discloses a system for conducting routine maintenance of an autonomous vehicle, the system comprising: 
	a memory module containing internal variables of the autonomous vehicle (para [0041]); 
	a processor communicatively coupled with the memory module (para [0037] - "The term 'controller' and related terms [...] refer to one or various combinations of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s), e.g., microprocessor(s) and associated non-transitory memory component(s) in the form of memory and storage devices", para [0041]), the processor programmed to: 
	collect and calculate internal variables of the autonomous vehicle (para [0043]); 
	evaluate the internal variables of the autonomous vehicle (para [0043]); and 
	determine if routine maintenance of the autonomous vehicle is necessary (para [0043]); and 
	a communications module communicatively coupled with the processor (para [0040] - "The telematics controller 125 includes a wireless telematics communication system capable of extra-vehicle communications, including communicating with a communication network system 95 having wireless and wired communication capabilities"), the communications module programmed to: 
	inform an autonomous vehicle user if routine maintenance is necessary (para [0044], para [0054]); 
	propose at least one time period for performance of the routine maintenance (para [0054]); and 
	request confirmation from the autonomous vehicle user to attend to routine maintenance (para [0055]).

As to claim 11, Sankavaram discloses the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10, and further discloses wherein the processor is programmed to calculate the internal variables of the autonomous vehicle by calculating time since last routine maintenance (para [0043]).

As to claim 12, Sankavaram discloses the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10, and further discloses wherein the processor is programmed to calculate the internal variables of the autonomous vehicle by evaluating a daily commute of the autonomous vehicle (para [0045]).

As to claim 13, Sankavaram discloses the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10, and further discloses wherein the processor is programmed to calculate the internal variables of the autonomous vehicle by calculating an overall mileage of the autonomous vehicle (para [0043]).

As to claim 14, Sankavaram discloses the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10, and further discloses wherein the processor is programmed to determine and propose to the user of the autonomous vehicle with the communications module another time period for performance of the routine maintenance if the user declines the at least one time period (para [0056]).

As to claim 15, Sankavaram discloses the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10, and further discloses the system further comprising a navigation system communicatively coupled with the processor, the navigation system programmed to drive the autonomous vehicle to a dealer at a scheduled time for routine maintenance (para [0022], para [0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sankavaram in view of US 10,573,096 B1 to Harvey et al. ("Harvey"). 

As to claim 9, Sankavaram discloses the method as recited in claim 1. 
	Harvey teaches the limitations not expressly further disclosed by Sankavaram, namely: 
	wherein evaluating external variables with the processor to determine optimal times for routine maintenance includes evaluating traffic conditions near a dealer providing the routine maintenance (col 14 ln 59-63 - "Self-driving vehicle controller 110 may determine the time to and from the maintenance facility based upon navigation mapping between the locations and further based upon traffic patterns for the times of day that self-driving vehicle 100 would be traveling").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Sankavaram and Harvey, because each reference relates to systems for scheduling maintenance work on autonomous vehicles. Moreover, the combination would yield predictable results according to the teachings of Harvey, by allowing the system to more accurately estimate the total time required for the scheduled vehicle maintenance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for automatically scheduling upkeep and maintenance for autonomous vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD MELTON/Primary Examiner, Art Unit 3669